 

Exhibit 10.1





 

G-III Apparel Group, Ltd.
2015 long-term INCENTIVE PLAN
restricted stock unit agreement

 

AGREEMENT, made as of the ___ day of March, 2017, between G-III APPAREL GROUP,
LTD. (the “Company”) and __________________ (the “Participant”), pursuant to the
G-III Apparel Group, Ltd. 2015 Long-Term Incentive Plan (the “Plan”).
Capitalized terms that are used but not defined in this Agreement shall have the
meanings given to them by the Plan.

 

1.       Restricted Stock Unit Award. In accordance with the Plan, the Company
hereby grants to the Participant ______ restricted stock units (“RSUs”). Each
RSU represents the right to receive one share of the Company’s common stock (a
“Share”), subject to the terms and conditions of this Agreement and the Plan.

 

2.       Vesting Conditions. Subject to attainment of one of the performance
criteria set forth below, the Participant’s right to receive the Shares covered
by this Agreement shall become vested in three equal annual installments on each
of March 28, 2018, 2019 and 2020, subject to the Participant’s continuous
employment or other service with the Company or its subsidiaries through the
applicable vesting date. The Participant shall have no right to receive any
Shares under this Agreement unless one of the following performance criteria in
clause (a) or (b) below shall have been attained:

 

(a) Operating Performance Criteria. The operating performance criteria is
satisfied if the amount of the consolidated earnings before interest and
financing charges, net, depreciation, amortization and income tax expense of the
Donna Karan business (“DK EBITDA”) is at least $25,000,000 in either the fiscal
year ending January 31, 2018, 2019 or 2020. For the purposes of calculating DK
EBITDA, the Donna Karan business consists of the consolidated operations of
Donna Karan International Inc. and its subsidiaries acquired by the Company on
December 1, 2016, including, but not limited to, any new stores opened, any new
licensing revenue generated and any additional product category added subsequent
to the acquisition date that either bear a Donna Karan, DKNY or derivative label
or has been sold by one of the Donna Karan divisions.

 

 - 1 - 

 

  

(b) Stock Price Performance Criteria. The stock price performance criteria is
satisfied if (i) during any period of twenty consecutive trading days beginning
on March 13, 2017 and ending on March 28, 2019, the average closing price per
share of the Company’s common stock on the Nasdaq Global Select Market is at
least $30.00 or (ii) if the stock price performance criteria in clause (i) is
not satisfied, during any period of twenty consecutive trading days beginning
after March 28, 2019 and ending on or prior to March 28, 2020, the average
closing price per share of the Company’s common stock on the Nasdaq Global
Select Market is at least $31.50.

 

All determinations with respect to the satisfaction of a performance criteria
shall be made by the Committee. For the avoidance of doubt, the time-based
vesting percentages will be cumulative prior to the attainment of one of the
performance criteria, such that, if one of the performance criteria is attained
and the Participant is then still in the continuous employ or service of the
Company, then, upon the attainment of one of the performance criteria, the
Participant's vested percentage in the Shares covered by the award will be equal
to the vested percentage that would have been earned as of the date that
performance criteria is attained if vesting had been determined as of that date
solely in accordance with the above time-based vesting schedule.

 

3.       Settlement of RSUs. If and when RSUs become vested, the Participant
will have the right to receive a corresponding number of whole Shares from the
Company in full settlement of such vested RSUs. Such Shares will be issued and
delivered in certificated or electronic form as soon as practicable (but not
more than 60 days) after the applicable RSU vesting date, subject to any
applicable tax withholding and other conditions set forth in the Plan, this
Agreement and/or applicable law.

 

4.       Termination of Employment or Service. Upon the termination of the
Participant’s employment or other service with the Company and its subsidiaries,
any unvested RSUs then covered by this Agreement shall be canceled and the
Participant shall have no further rights with respect thereto.

 

5.       No Rights as a Shareholder. The Participant shall have no ownership or
other

 

 - 2 - 

 

  

rights of a stockholder with respect to Shares underlying the RSUs (including
any right to receive dividends or to vote such Shares) unless and until such
Shares are issued to the Participant in settlement of vested RSUs.

 

6.       Tax Withholding. Prior to any settlement of vested RSUs, the
Participant shall be required to pay or make adequate arrangements satisfactory
to the Company for the payment of all applicable tax withholding obligations.
The Participant hereby authorizes the Company to satisfy all or part of the
amount of such tax withholding obligations by deducting such amount from cash
compensation or other payments that would otherwise be owed to the Participant.
The Committee, acting in its sole discretion and pursuant to applicable law, may
permit the Participant to satisfy any such tax withholding obligations with
Shares that would otherwise be issued to the Participant in settlement of vested
RSUs, and/or with previously-owned Shares held by the Participant. The amount of
the Participant’s tax withholding obligation that is satisfied in Shares, if
any, shall be based upon the Fair Market Value of the Shares on the date such
Shares are delivered or withheld.

 

7.       Restrictions on Transfer. Except as otherwise permitted by the
Committee acting in its discretion under the Plan, the RSUs and the
Participant’s right to receive Shares in settlement of vested RSUs may not be
sold, assigned, transferred, pledged or otherwise alienated or disposed of
(except by will or the laws of descent and distribution), and may not become
subject to attachment, garnishment, execution or other legal or equitable
process, and any attempt to do so shall be null and void.

 

8.       No Other Rights Conferred. Nothing contained herein shall be deemed to
give the Participant a right to be retained in the employ of the Company or any
affiliate or affect the right

 

 - 3 - 

 

  

of the Company and its affiliates to terminate or amend the terms and conditions
of the Participant’s employment.

 

9.       Provisions of the Plan Control. The provisions of the Plan, the terms
of which are incorporated in this Agreement, shall govern if and to the extent
that there are inconsistencies between those provisions and the provisions
hereof.

 

10.       Successors. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

11.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may not be
modified except by written instrument executed by the parties.

 

12.       Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to its principles of conflict of laws.

 

13.       Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement.

 

  G-III APPAREL GROUP, LTD.               By:  

 

      Participant

 

 - 4 - 

